*371The opinion of the court was delivered by
Hoyt, J.
— Relator was convicted of murder in the first degree and sentenced to death. He gave notice of appeal to this court, and to perfect the same sought to have the clerk transmit a transcript of the record. The clerk declined to do this unless the fees for preparing the same were first paid. Relator thereupon showed that he was without means, and was absolutely unable to pay such fees. Under these circumstances, relator was entitled to such transcript at the expense of the public. The writ of mandamus must issue as prayed.
Anders, C. J., and Stiles and Scott, JJ., concur.